I      .




                           F      XAS




Honorable Carol S. Vance
District Attorney
Harris County Courthouse       Opinion No. M-739
Hous ton, Texas 77002
                               Re:   Surrendering of titles to
Dear Sir:                            salvaged automobiles.
     In your request for an opinion from this office you
set forth the following fact situation:
          "Automobile insurance carriers have made a
       practice of acquiring salvaged vehicles from
       their respective insureds' whenever the in-
       sureds' have been compensated for the total
       loss of their vehicles. The certificates of
       title are endorsed in blank and surrendered
       to the insurance company paying the claim.
       Of course, the license plates are surrendered
       to the insurance company paying the claim.
       The carrier, in turn, places the salvaged
       vehicle in the Houston Salvage Pool, a common
       pool solely supported by the insurance indus-
       try. Prospective buyers are afforded the
       opportunity to inspect the vehicles placed in
       the salvage pool and thereafter, submit bids.
       The highest bidder is awarded the right to
       purchase the salvaged vehicle, and when the
       purchase is made, the certificate of title
       and license plates are surrendered to him,
       the buyer. Normally, the bids are submitted
       by junk dealers who, in turn, sell the sal-
       vaged vehicle, with its accompanying certi-
       ficate of title and license plates, to the
       general public. The purchaser can rebuild
       the 'salvaged vehicle' and drive it with
       the certificate of title and license plates
       being completely valid."




                            -3396-
Honorable Carol S. Vance, Page 2, (M- 739 )


Article 1436-2, Texas Penal Code states, inter alia:
        "Any person, association of persons, corpor-
     ate or other, who customarily engages in the
     business of obtaining motor vehicles for scrap
     disposal or resale of parts therefrom or any
     other form of salvage, shall . . . It is further
     provided that all Certificates of Title cover-
     ing such motor vehicles obtained for scrap dis-
     posal . . . shall upon demand be surrendered
     . . . for cancellation.'
     Your question is whether the members of the described
association (an unincorporated common pool) are subject to
the provisions of Article 1436-2, -.
     Scrap disposal or resale of parts need not be the sole
business of a person or corporation in order for Article 1436-2,
Texas Penal Code, to be applicable. It is only necessary that
they do so whenever the opportunity presents itself. Ex Parte
Rubin, 362 S.W.2d 331 (Tex.Crim., 1962). Attorney General's
Opinion No. C-707 holds that the statute requires the surrender
of the certificate of title.
     It is therefore the opinion of this office that the de-
scribed corporations are subject to the requirements of Article
1436-2, Texas Penal Code.

                       SUMMARY

        The members of an unincorporated pool deal-
     ing in automobile salvage operations are sub-
     ject to the provisions of Article 1436-2, Texas
     Penal Code.
                                n




                                         era1 of Texas




                             -3397-
   .    1




Honorable Carol S. Vance, Page 3, (M- 739 )


Prepared by Howard M. Fender
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
w. E. Allen, Co-Chairman
Larry Craddock
Dunklin Sullivan
Jerry Roberts
John Reese
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                               -3398-